UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 06-1827



DOREKA JONES,

                                              Plaintiff - Appellant,

          and


TINA MAYFIELD; ANGELA DAVIS; GREG POWELL;
YVETTE MANNING; TAMIKA CHANEY; MARSAILLE
POWELL,

                                                        Plaintiffs,

          verus


PIZZA HUT OF NEW BERN, INCORPORATED,

                                              Defendant - Appellee.




Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:04-cv-00004-H)


Submitted: December 14, 2006             Decided:   December 18, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Doreka Jones, Appellant Pro Se. Kevin S. Simon, FISHER & PHILLIPS,
LLP, Chicago, Illinois, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Doreka Jones appeals the district court’s order granting

summary judgment for her employer and dismissing her civil action

alleging employment discrimination in violation of 42 U.S.C. § 1981

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Jones v. Pizza Hut of New Bern, Inc., No. 4:04-cv-00004-H

(E.D.N.C. Aug. 5, 2005).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -